[Cite as State v. Williams, 2022-Ohio-2002.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                 :    JUDGES:
                                               :    Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                   :    Hon. W. Scott Gwin, J.
                                               :    Hon. Earle E. Wise, J.
-vs-                                           :
                                               :
TAMARKIS WILLIAMS,                             :    Case No. 2021CA0003
                                               :
        Defendant - Appellant                  :    OPINION



CHARACTER OF PROCEEDING:                            On remand from the Supreme Court
                                                    of Ohio, Case No. 2021-1415



JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   June 13, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

WILLIAM C. HAYES                                    GEORGE URBAN
Licking County Prosecutor                           111 Second Street, N.W., Suite 302
Special Prosecutor for Coshocton                    Canton, Ohio 44702
County Prosecutor's Office

By: PAULA SAWYERS
Assistant Prosecuting Attorney
20 S. Second Street, Fourth Floor
Newark, Ohio 43055
Coshocton County, Case No. 2021CA0003                                                  2


Baldwin, J.

       {¶1}     This matter is before us on remand from the Ohio Supreme Court. In

Appellant Tamarkis Williams’ direct appeal, State v. Williams, 5th Dist. Coshocton No.

2021CA0003, 2021-Ohio-3579, Judge W. Scott Gwin dissenting, we declined to address

his first and a part of his fifth assignment of error which challenged the constitutionality of

the Reagan Tokes Act and trial counsel's failure to challenge the Act, as we found the

challenges were not ripe for review. In State v. Maddox, slip opinion No. 2022-Ohio-764,

the Supreme Court of Ohio found constitutional challenges to the Reagan Tokes Act are

ripe for review on direct appeal. We therefore herein address Williams first and fifth

assignments of error.

                        STATEMENT OF FACTS AND THE CASE

       {¶2}     A recitation of the underlying facts in this matter is unnecessary for our

resolution of this appeal.

       {¶3}     On December 14, 2020 Williams entered a guilty plea to charges of

kidnapping, a first degree felony, in violation of R.C. 2905.01(A)(2) and aggravated

robbery, a first degree felony, in violation of R.C. 2911.01(A)(1),(C) with a firearm

specification. The trial court accepted the plea and imposed a sentence of a minimum

term of eight years and a maximum term of twelve years for the offense of aggravated

robbery with an additional three years for the gun specification. For the offense of

kidnapping, the trial court sentenced Williams to a minimum of four years and a maximum

of six years.

       {¶4}     Williams was advised of a rebuttable presumption that he would be released

from service of the sentence on the expiration of the minimum prison term imposed as
Coshocton County, Case No. 2021CA0003                                                   3


part of the sentence or on the defendant's presumptive early earned early release date,

whichever is earlier, pursuant to the Reagan Tokes Act.

       {¶5}   The assignments of error left unaddressed by this court on direct appeal are

as follows:

       {¶6}   “I. AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED CODE'S

SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING FELONIES

VIOLATES THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF

OHIO.”

       {¶7}   “V. TAMARKIS WILLIAMS RECEIVED INEFFECTIVE ASSISTANCE OF

COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

       {¶8}   Our review of William’s fifth assignment of error is limited to that portion of

the assignment that argues that he received ineffective assistance of counsel due to his

trial counsel’s failure to challenge the constitutionality of the Reagan Tokes Act. The

remainder of our decision regarding that assignment remains unchanged.

                                             ANALYSIS

                                                  I.

       {¶9}   In his first assignment of error, Williams challenged the constitutionality of

the Regan Tokes Act, codified as R.C. 2967.271. Specifically, Williams argued it violated

his constitutional rights to trial by jury, equal protection and due process of law, and further

violates the constitutional requirement of separation of powers by permitting the Ohio

Department of Rehabilitation and Corrections to potentially add additional time to his

sentence based upon his behavior in the institution.
Coshocton County, Case No. 2021CA0003                                                  4


       {¶10} Following the decision in Maddox supra, this court addressed Williams’

arguments regarding the Reagan Tokes Law in State v. Burris, 5th Dist. Guernsey No.

21CA000021, 2022-Ohio-1481 and State v. Ratliff, 5th Dist. Guernsey No. 21CA000016,

2022-Ohio-1372, ¶ 64. We held that Reagan Tokes was constitutional and did not violate

due process, the separation of powers doctrine, the right to a jury trial or the right to equal

protection. For the reasons stated in Burris and Ratliff, supra, we find the Reagan Tokes

Law does not violate Wiliams’ constitutional rights to trial by jury and due process of law,

and does not violate the constitutional requirement of separation of powers.

       {¶11} In so holding, we also note the sentencing law has been found constitutional

by the Second, Third, Sixth, and Twelfth Districts, and also by the Eighth District sitting

en banc. See, e.g., State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-Ohio-

4153; State v. Hacker, 3rd Dist. Logan No. 8-20-01, 2020-Ohio-5048; State v. Maddox,

6th Dist. Lucas No. L-19-1253, 2022-Ohio-1350; State v. Guyton, 12th Dist. Butler No.

CA2019-12-203, 2020-Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470. Further, we reject Appellant's claim the Reagan Tokes Act violates equal

protection for the reasons stated in State v. Hodgkin, 12th Dist. Warren No. CA2020-08-

048, 2021-Ohio-1353.

       {¶12} Based on the forgoing authority, Williams’ first assignment of error is

overruled.

                                              V.

       {¶13} Williams next argues his trial counsel rendered ineffective assistance by

failing to challenge the constitutionality of R.C. 2967.271. We disagree.
Coshocton County, Case No. 2021CA0003                                                 5


       {¶14} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. "Reasonable

probability" is "probability sufficient to undermine confidence in the outcome." Strickland

at 694.

       {¶15} Because we have found R.C. 2967.271 is constitutional, Williams cannot

demonstrate prejudice from counsel's failure to raise the claim in the trial court.

       {¶16} The judgment of the Coshocton County Court of Common Pleas regarding

Williams’ first assignment of error and that part of the fifth assignment of error relying

upon the constitutionality of the Reagan Tokes Law is affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, Earle, J. concur.